ORDER ON MANDATE
PER CURIAM.
WHEREAS, the judgment of this court was entered on September 13, 1977 affirming the order of the Circuit Court of Dade County, in the above styled cause; and
WHEREAS, on review of this court’s judgment, by certiorari, the Supreme Court of Florida, 395 So.2d 507 by its opinion and judgment filed February 12,1981 and mandate now lodged in this court, quashed this court’s judgment;
NOW, THEREFORE, It is Ordered that the mandate of this court heretofore issued in this cause February 10, 1978 is withdrawn, the judgment of this court filed September 13, 1977 is vacated and the said opinion and judgment of the Supreme Court of Florida is herewith made the opinion and judgment of this court, the order of the trial court appealed herein is reversed and the cause is remanded to the trial court for determination and application of Massachusetts law, the proceedings not to be inconsistent with the opinion and judgment of the Supreme Court of Florida. Costs allowed shall be taxed in the trial court (9.400(a), Florida Rules of Appellate Procedure).